Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al. 2019/0008457. Hall discloses: A toilet (100) comprising: 
a seat (located on 102 as disclosed in paragraph 19) for supporting a user during use of the toilet; 
a bowl (shown under 101 in figures 1 and 2) for catching excreta from the user; and 
a retractable bidet wand (115 as shown in figures 5 and disclosed in paragraph 29) adapted to extend after excretion has concluded; 
a bidet head (102) located on the end of the bidet wand, adapted to spray water (via 416a-d) on the exposed surface of the user; 
an image sensor (610 or 620) on the bidet wand, adapted to capture images of the exposed surfaces of the user; and 
a processor (413, 435) to analyze the images to detect health issues.
Regarding claims 2 and 3, the bidet head (102) is adapted to aim pressurized jets of water by being rotated as disclosed in paragraphs 22, 23 and 28 and as shown in figures 1 and 2, the jets from 416a-d may be aimed upward toward the user or sideways or downward toward the bowl as seen in figure 2 wherein the jets from 416a-d are adapted to remove debris from the bowl and to comminute the excreta as claimed.
Regarding claim 4, Hall discloses a gas sensor on head 102 to capture gases in the bowl for analysis following excretion by a user in paragraphs 4, 20 and 28.
Regarding claim 5, Hall discloses an image sensor (610 or 620) on the bidet wand which can rotate 360 degrees and face the bowl as disclosed in paragraph 28 wherein the bidet head is adapted to capture images of the excreta as claimed.
Regarding claim 6, Hall discloses the use a CCD sensor in paragraph 28.
Regarding claims 7-11, Hall discloses the bidet wand and bidet head are capable of rotating around a longitudinal axis as shown in figure 2 and disclosed in paragraph 28, an infrared (IR) camera 620 which is used for thermal imaging as disclosed in paragraph 30, the use of a therapeutic spray or a health and wellness spray as claimed in paragraphs 4, 20, 28 and 30, which can be medicinal as disclosed in paragraph 27 or cleansers as disclosed in paragraphs 6 and 20,  
Regarding claim 12, Hall discloses the use of heated compressed air on the head in paragraph 27 wherein the bidet head is adapted to emit a stream of air to dry the exposed surface of a user as claimed.
Regarding claim 13, Hall discloses cleaning the genitalia area of a male or female user in paragraphs 19, 23, 27 and 29.
Regarding claim 17, Hall discloses a light emitter in paragraphs 5 and 27.
Regarding claim 18, Hall discloses the bidet head to comprise an ultra-violet (UV) light emitter head in paragraph 22 wherein the bidet head is adapted to disinfect the bowl as claimed since the head can rotate 360 degrees and face the bowl.
Regarding claims 19 and 20, Hall discloses the bidet head further comprises a self-cleaning device in the last two sentences of paragraph 27 and heating an emitted liquid in paragraph 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. 2019/0008457 in view of Hall et al. 2018/0275152. Hall’457 discloses: A toilet (100) including an image sensor (610 or 620) on the bidet wand which can rotate 360 degrees and face the bowl as disclosed in paragraph 28 wherein the bidet head is adapted to capture images of the excreta substantially as claimed but does not disclose the detection of an ingested dye or the spraying of a dye. However, Hall’152 teaches another toilet screening system having the detection of an ingested dye as taught in paragraphs 30 and 31, or the spraying of the dye on excreta as taught in paragraphs 30 and 37 for the purpose of enhancing the detection of biomarkers in a user. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet system of Hall’457 with the detection of ingested biomarker dyes or the spraying of biomarker dyes as, for example, taught by Hall’152 in order to enhance the detection of biomarkers in a user.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. 2019/0008457 in view of Cao et al. WO 2019/184738. Hall’457 discloses: A toilet (100) including an image sensor (610 or 620) on the bidet wand, adapted to capture images of the exposed surfaces of the user 
substantially as claimed but does not disclose the forming a three-dimensional image. However, Cao et al. teaches another toilet screening system having the forming a three-dimensional image as taught in the Abstract for the purpose of more accurately positioning the spray nozzle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the image sensors of Hall with the forming a three-dimensional image a as, for example, taught by Cao in order to more accurately position the spray nozzle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall et al.’911 and ‘728 teach other related toilet screening systems. Adekore teaches the detection of biomarkers in a toilet screening system. Clements and Prokopp teach the use of three-dimensional imaging in a toilet screening system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754